Justice TIMMONS-GOODSON
dissenting.
Defendant was arrested for carrying a concealed weapon after telling police he had a gun in his waistband. He then was handcuffed and secured in the back of a police car. Next, rather than seek a warrant, law enforcement conducted a warrantless search of defendant’s vehicle. The majority condones this search, but I must respectfully dissent. There was no reason to believe defendant’s vehicle contained evidence that he was carrying a concealed weapon, and the majority unjustifiably rewrites Fourth Amendment jurisprudence set forth by the Supreme Court of the United States.
Warrantless searches “are per se unreasonable under the Fourth Amendment,” save a “few specifically established and well-delineated exceptions.” Arizona v. Gant, 556 U.S. 332, 338, 173 L. Ed. 2d 485, 493 (2009) (citation and quotation marks omitted). In Gant, the Supreme Court carved out one- such exception, which permits police officers *412to search a vehicle incident to a lawful arrest “when it is reasonable to believe evidence relevant to the crime of arrest might be found in the vehicle.” Id. at 343, 173 L. Ed. 2d at 496 (citation and quotation marks omitted). In the same breath that it declared this exception, the Supreme Court recognized that “[i]n many cases . . . there will be no reasonable basis to believe the vehicle contains relevant evidence.” Id. (citations omitted). This is one of those “many cases.”
At the time police officers searched defendant’s vehicle, there was no reason to believe it contained evidence relevant to the crime of arrest — carrying a concealed weapon.1 First, defendant lowering his hands toward his waist may suggest that defendant had a gun, but this action did not indicate that his vehicle contained evidence of carrying a concealed weapon. After all, if defendant was lowering his hands to hide something, he would be trying to hide his weapon — the weapon he relinquished to police. Similarly, that a 911 caller identified defendant as the man who shot up his house the night before does not suggest that defendant’s car contained evidence that he was carrying a concealed weapon. Finally, the majority contends that defendant, by closing his vehicle door, gave the officers reason to believe the automobile contained evidence of the offense of arrest. This reasoning dangerously undermines the right to privacy. On the one hand, if defendant closes the vehicle door when complying with an officer’s order to exit the vehicle, then law enforcement, under today’s opinion, can search the car. On the other hand, if defendant leaves the door open, officers can conduct a broader plain view search of the passenger compartment. Protecting one’s privacy from police searches by closing a vehicle door does not give rise to a reasonable belief to justify a warrantless search.2
The majority attempts to mollify concerns about the breadth of today’s opinion by stating that the weapons charge does not ipso facto justify the warrantless search. But without an explanation of how the facts actually create a reasonable belief that relevant evidence is located in defendant’s vehicle, the Court’s opinion does exactly what it purports to avoid — permit a warrantless search based *413upon the nature of the offense.3 The absence of facts in this case suggesting that defendant’s vehicle contained evidence of the crime of arrest signals that the Court will permit the search of an arrestee’s vehicle in any concealed weapons case. In my view, the Court reads the Gant exception too broadly and allows searches beyond the scope contemplated by the Supreme Court. At the same time, the majority opinion’s lack of specificity leaves law enforcement without a clear fact pattern for comparison with other scenarios. Officers, thinking they have complied with this opinion, may conduct vehicle searches only to have the fruits of those searches excluded from trial.
In addition to the majority’s misapplication of Gant to the facts of this case, I disagree with the majority’s decision to equate the “reasonable, articulable suspicion” standard described in Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889 (1968), with the reasonable belief requirement set forth in Gant. First, as a threshold matter, the majority fails to establish that the Gant phrase “reasonable to believe” needs clarification. The Supreme Court thought this phrase was adequately instructive to law enforcement, and so do I. This phrase is meaningful to judges, lawyers, and police officers alike. As the saying goes, “If it ain’t broke, don’t fix it.”
Second, the Supreme Court was well aware of the Terry standard when it authored Gant in 2009, yet it chose to adopt a reasonable belief standard, not the “reasonable, articulable suspicion” standard of Terry. I would not import Terry jurisprudence into the Gant analysis without direction from the Supreme Court.
Third, contrary to the assertion by the majority, law enforcement’s familiarity with the Terry standard will not make the application of Gant by law enforcement officers “straightforward.” Officers’ experience applying Terry is irrelevant to answering the question at hand: whether it is reasonable to believe that defendant’s vehicle contains evidence of the offense of arrest. Substituting the Terry standard confuses the matter by conflating different areas of Fourth Amendment jurisprudence, stop and frisk compared with a search incident to arrest. In short, the majority’s substitution of the Terry standard for the standard chosen by the Supreme Court in Gant introduces confusion with no benefit. '
*414Finally, I also must point out that the majority offers absolutely no authority to support its rewriting of Fourth Amendment jurisprudence. The majority cites to United States v. Place, 462 U.S. 696, 702, 77 L. Ed. 2d 110, 117-18 (1983), as support for its proposition that “the underlying concept of a reasonable articulable suspicion discussed in Terry ... is readily adaptable to a scenario in which a search of a vehicle is contemplated aftér the occupants have been arrested and detained.” Place, however, offers no support for this proposition, as it permits dogs to sniff luggage for narcotics and does not address the search of a vehicle incident to arrest. Id. at 706, 77 L. Ed. 2d at 120.
Today’s opinion is especially troublesome because there was plenty of time to seek a warrant. Defendant was secured, and neither officer safety nor evidence preservation was a concern. Further, there was no reason to believe that defendant’s vehicle contained evidence relevant to his arrest for carrying a concealed weapon. As a result, the decision of the majority to rewrite Fourth Amendment jurisprudence set forth by the Supreme Court of the United States is unwarranted and unhelpful. This revision to constitutional law unfortunately diminishes the Fourth Amendment rights guaranteed to our state’s citizens with no benefit to the interests of law enforcement.

. North Carolina law generally prohibits the intentional carrying of a concealed handgun off of one’s own property. N.C.G.S. § 14-269 (al) (2011).


. I also disagree with the majority’s suggestion that the Fourth Amendment permits officers to search the passenger compartment of a defendant’s vehicle when the secured defendant has an air of “furtiveness” surrounding him. The majority’s “furtiveness” argument has no precedent in Fourth Amendment jurisprudence.


. The Court compounds this problem by emphasizing that its opinion is consistent with decisions in other jurisdictions in that “an offense involving weapons ... , by its nature, ordinarily makes it reasonable to believe that the defendant’s car will contain evidence of that offense, so that searching a defendant’s car incident to an arrest for a weapons offense is almost always consistent with the Fourth Amendment.”